                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

FARM CREDIT LEASING
SERVICES CORP.,
                                                          8:18-CV-122
                   Plaintiff,

vs.                                             MEMORANDUM AND ORDER

JEFFERY T. PRITCHARD,

                   Defendant.


      This matter is before the Court on what the plaintiff has styled as a
"renewed motion for summary judgment." Filing 51. On October 21, 2019, this
Court found that the defendant had breached four separate lease agreements
for farm equipment, and that the plaintiff was entitled to damages for each
such breach. Filing 50. However, the plaintiff's evidence regarding the leases
for a 2013 Massey Ferguson Tractor and a 2015 Apache Sprayer was
inconsistent and did not allow the Court to award damages as a matter of law.
      The plaintiff has now submitted a revised statement of uncontroverted
material facts (filing 53) and supporting affidavit (filing 53-1) that cures the
previous inconsistency in the evidence. The plaintiff's renewed motion and
evidence in support alleges that as of July 31, 2019, the amount due and
outstanding for the 2013 Massey Ferguson Tractor is $25,903.99, and the
amount due and outstanding for the 2015 Apache Sprayer is $112,247.63.
Filing 53 at 2; filing 53-1 at 1. The Court finds that the plaintiff is entitled to
the damages it seeks for the 2013 Massey Ferguson Tractor and 2015 Apache
Sprayer, in addition to the damages addressed in the Court's October 21, 2019,
Memorandum and Order.
IT IS ORDERED:

1.   Plaintiff's motion for summary judgment regarding the
     defendant's breach of the four lease agreements (filing 51) is
     granted.


2.   The plaintiff is awarded damages in the amount of
     $121,378.07 regarding the defendant's breach of the 2014
     Apache Sprayer lease.


3.   The plaintiff is awarded damages in the amount of
     $160,287.42 regarding the defendant's breach of the 2016
     Apache Sprayer lease


4.   The plaintiff is awarded damages in the amount of
     $112,247.63 regarding the defendant's breach of the 2015
     Apache Sprayer lease.


5.   The plaintiff is awarded damages in the amount of
     $25,903.99 regarding the defendant's breach of the 2013
     Massey Ferguson Tractor lease.


6.   A separate judgment will be entered.


Dated this 30th day of December, 2019.

                                    BY THE COURT:


                                    John M. Gerrard
                                    Chief United States District Judge

                                2
